         Case 1:18-cv-08504-MKV Document 58 Filed 08/27/20 Page 1 of 2


                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
                                                                   DATE FILED: 8/27/2020
 JAVIER MADRIGAL, individually and on behalf of
 others similarly situated,

                                Plaintiff,                   Case No. 18-cv-08504-MKV

                -against-                                             JUDGMENT

 YOGI KRUPA 594 INC. (D/B/A LALU DELI
 GROCERY), LALU GROCERY 594 NY INC. (D/B/A
 LALU DELI GROCERY), LALU GROCERY 594
 INC.     (D/B/A LALU DELI GROCERY),
 BHARATKUMAR PATEL, SHETAL M PATEL,
 TEJAS B PATEL, NIRAV (A.K.A. NICK) PATEL,
 GUNVANT PATEL, BRIJESH PATEL, MD S
 ISLAM, and KALPESH PATEL,

                                Defendants.



                                             JUDGMENT

       On July 27, 2020 Plaintiff filed a notice of acceptance of offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure;

      NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

       That the Plaintiff JAVIER MADRIGAL have judgment against Defendants YOGI KRUPA

594 INC. (D/B/A LALU DELI GROCERY), LALU GROCERY 594 NY INC. (D/B/A LALU

DELI GROCERY), LALU GROCERY 594 INC.                     (D/B/A LALU DELI GROCERY),

BHARATKUMAR PATEL, SHETAL M PATEL, TEJAS B PATEL, NIRAV (A.K.A. NICK)

PATEL, GUNVANT PATEL, BRIJESH PATEL, and KALPESH PATELLEX (collectively

“Defendants”), jointly and severally, in the amount of $50,000 (Fifty Thousand Dollars) which is

inclusive of attorneys’ fees and costs.
          Case 1:18-cv-08504-MKV Document 58 Filed 08/27/20 Page 2 of 2




        This judgment is intended to resolve, in full satisfaction, all of Plaintiff’s claims as

alleged in the Complaint pertaining to this Action, including any reasonable attorneys’ fees and

costs Plaintiff is demanding from Defendants. This offer is made for the purpose of Fed. R. Civ.

P. 68 only, and neither it nor any judgment resulting from this offer may be construed as an

admission (a) of liability on the part of Defendants; or (b) that Plaintiff has suffered any damage

whatsoever.




Dated: August 27, 2020

                                               _____________________________

                                                 HON. MARY KAY VYSKOCIL


The Clerk of Court is respectfully directed to close this case.




                                                 -2-
